853 So.2d 484 (2003)
Deorick ELLIS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D03-1334.
District Court of Appeal of Florida, Fifth District.
July 18, 2003.
Rehearing Denied September 4, 2003.
*485 Deorick Ellis, Sanderson, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Bonnie Jean Parrish, Assistant Attorney General, Daytona Beach, for Appellee.
SHARP, W., J.
Ellis appeals from the trial court's summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In this proceeding, Ellis asserts the trial court improperly departed from the guidelines without written reasons. We affirm.
This motion is successive and violates the law of the case doctrine. In a prior motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a), Ellis raised the very same issue, appealed the trial court's summary denial, and this court affirmed. See State v. McBride, 28 Fla. L. Weekly S401, 848 So.2d 287,(Fla. May 15, 2003); Smith v. State, 685 So.2d 912 (Fla. 5th DCA 1996).
We caution Ellis against filing additional successive and improper motions. Enough is enough. See Isley v. State, 652 So.2d 409 (Fla. 5th DCA 1995). See also Thomas v. State, 824 So.2d 1061 (Fla. 5th DCA 2002).
AFFIRMED.
SAWAYA, C.J., and ORFINGER, J., concur.